                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                          DOCKET NO. 1:18-cv-00128-MOC-DLH

 RODNEY ALAN HOPPER,                                        )
                                                            )
                        Plaintiff,                          )
                                                            )
 Vs.                                                        )                 ORDER
                                                            )
 GENERAL ELECTRIC COMPANY,                                  )
                                                            )
                                                            )
                       Defendant.                           )


       THIS MATTER is before the Court on review of a Memorandum and Recommendation

issued in this matter. In the Memorandum and Recommendation, the magistrate judge advised the

parties of the right to file objections within 14 days, all in accordance with 28, United States Code,

Section 636(b)(1)(c). Even when an additional three days for service are included, no objections

have been filed within the time allowed.

I.      Applicable Standard of Review

       The Federal Magistrates Act of 1979, as amended, provides that “a district court shall make

a de novo determination of those portions of the report or specific proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); Camby v. Davis, 718 F.2d

198, 200 (4th Cir.1983). However, “when objections to strictly legal issues are raised and no

factual issues are challenged, de novo review of the record may be dispensed with.” Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Similarly, de novo review is not required by the statute

“when a party makes general or conclusory objections that do not direct the court to a specific

error in the magistrate judge’s proposed findings and recommendations.” Id. Moreover, the statute


                                                  1
does not on its face require any review at all of issues that are not the subject of an objection.

Thomas v. Arn, 474 U.S. 140, 149 (1985); Camby, 718 F.2d at 200. Nonetheless, a district judge

is responsible for the final determination and outcome of the case, and accordingly the Court has

conducted a careful review of the magistrate judge’s recommendation.

II.    Discussion

       After such careful review, the Court determines that the recommendation of the magistrate

judge is fully consistent with and supported by current law as recited in the M&R. Further, the

brief factual background and recitation of issues is supported by the applicable pleadings. Based

on such determinations, the Court will fully affirm the Memorandum and Recommendation and

grant relief in accordance therewith.

                                            ORDER

       IT IS, THEREFORE, ORDERED that the Memorandum and Recommendation (#12) is

AFFIRMED, plaintiff’s Motion to Continue Case (#9) is DENIED, defendant’s Motion to

Dismiss and Compel Arbitration (#4) is GRANTED, plaintiff is compelled to submit his claim

to Solutions for binding arbitration, and this action is DISMISSED.




                                            Signed: October 23, 2018




                                                2
